Exhibit 99 n e w sr e l e a s e Humana Inc. 500 West Main Street P.O. Box 1438 Louisville, KY40201-1438 http://www.humana.com FOR MORE INFORMATION CONTACT: Regina Nethery Humana Investor Relations (502) 580-3644 e-mail: Rnethery@humana.com Tom Noland Humana Corporate Communications (502) 580-3674 e-mail: Tnoland@humana.com Humana Reports Detailed Second Quarter 2007 Financial Results · Full year EPS expected to grow more than 50 percent in 2007 · Lower administrative costs primarily from efficiency and productivity gains · Improving medical expense ratios in both segments · GAAP cash flows from operations up 33 percent year to date · Non-GAAP cash flows from operations up 71 percent year to date LOUISVILLE, KY (July 30, 2007) – Humana Inc. (NYSE: HUM) today reported financial results for the quarter ended June 30, 2007 (2Q07) including diluted earnings per common share (EPS) of $1.28, as announced in the company’s July 18, 2007 press release.The company earned $0.53per share for the quarter ended June 30, 2006 (2Q06).The year-over-year improvement in second quarter results reflected higher operating earnings in both of the company’s business segments, primarily driven by efficiency gains in its consolidated administrative costs as well as medical expense ratio improvement. As also announced on July 18, 2007, the company estimates EPS for the year ending December 31, 2007 (FY07E) will be in the range of $4.40 to $4.50 versus $2.90 for the year ended December 31, 2006 (FY06). “An across-the-board focus on operational excellence led to an extremely strong second quarter,” said Michael B. McCallister, Humana's president and chief executive officer. “These same dynamics are expected to fuel Humana’s performance for the remainder of the year and position us well for growth into the future.” For the six months ended June 30, 2007 (1H07) the company reported $1.70 in EPS compared to $1.03 for the six months ended June 30, 2006 (1H06).Results for 1H06 included approximately $0.19 per share of venture capital gains that did not recur in 1H07.The year-over-year increase in 1H07 financial results was primarily due to better operating performance in both business segments. 1 Revenues– 2Q07 consolidated revenues rose 19 percent to $6.43 billion from $5.41 billion in 2Q06, with total premium and administrative services fees up 18 percent compared to the prior year’s quarter. This year-over-year increase was primarily driven by higher average Medicare membership versus 2Q06. 1H07 consolidated revenues rose 25 percent to $12.63 billion from $10.11 billion in 1H06 with total premium and administrative services fees up 25 percent compared to the prior year’s period, also primarily driven by higher average enrollment in the company’s Medicare plans. Medical costs– The 2Q07 consolidated medical expense ratio (medical expenses as a percent of premium revenues or MER) of 83.4 percent was 170 basis points lower than the 2Q06 MER of 85.1 percent as a result of MER improvement in both the Government and Commercial segments. The consolidated MER for 1H07 of 85.1 percent was 70 basis points higher than the 1H06 consolidated MER of 84.4 percent, as the year-over-year increase in the Government Segment MER resulting from the Medicare Part D claims pattern outweighed the improvement in the Commercial Segment MER. Selling, general, & administrative (SG&A) expenses– The 2Q07 consolidated SG&A expense ratio (SG&A expenses as a percent of premiums, administrative services fees and other revenue) decreased 70 basis points to 13.0 percent for 2Q07 from 13.7 percent in 2Q06.The year-over-year decline was primarily the result of improving administrative cost efficiency and productivity gains associated with servicing the company’s 11.3 million medical members. The SG&A expense ratio for 1H07 of 13.2 percent was 160 basis points lower than that for 1H06 of 14.8 percent also primarily driven by efficiency and productivity gains. Government Segment Results Summary Pretax results: · Government Segment pretax earnings were $288.8 million in 2Q07 compared to $98.0 millionin 2Q06.As expected, this primarily reflects a more normal MER pattern for the Part D benefit for 2007 as well as administrative cost efficiency associated with higher average Medicare medical membership.The extended enrollment period for this benefit during 2006 distorted the claims pattern associated with the beneficiaries’ progression through the Part D benefit stages in the prior year. · For 1H07, pretax earnings for the Government Segment of $306.7 million increased by $187.1 million, or 157 percent versus 1H06 pretax earnings for the segment of $119.6 million, primarily reflecting the same factors impacting the year-over-year comparison for the second quarter. Enrollment: · Medicare Advantage membership grew to 1,133,700 at June 30, 2007, an increase of 173,900, or 18 percent, from June 30, 2006 and 20,300, or 2 percent, from March 31, 2007.Average Medicare Advantage membership for 2Q07 was up 28 percent compared to that for 2Q06.The company’s expanded participation in various Medicare products and markets combined with the company’s increased sales and marketing efforts for these programs led to the higher membership level both year over year and sequentially. 2 · Membership in the company’s stand-alone Prescription Drug Plans (PDPs) totaled 3,440,100 at June 30, 2007 compared to 3,458,800 at June 30, 2006 and 3,473,700 at March 31, 2007.Average stand-alone PDP membership was 21 percent higher in 2Q07 than 2Q06. · TRICARE membership of 2,868,200 at June 30, 2007 was essentially unchanged from both June 30, 2006 and March 31, 2007. · Medicaid membership of 567,600 at June 30, 2007 increased 149,100 from June 30, 2006 due primarily to the award of a new Puerto Rico regional ASO contract during the fourth quarter of 2006, partially offset by eligible Puerto Rico Medicaid members choosing to move into the Medicare Advantage program. Premiums and administrative services fees: · Medicare Advantage premiums of $2.80 billion in 2Q07 increased 33 percent compared to $2.11 billion in 2Q06, primarily the result of higher average membership. · Medicare stand-alone Part D premiums of $1.05 billion in 2Q07 increased 31 percent compared to $801.8 million in 2Q06, primarily the result of higher average membership. · TRICARE premiums and administrative services fees during 2Q07 increased $71.8 million to $740.6 million compared to $668.8 million in 2Q06. Medical Expenses: · The Government Segment MER decreased 170 basis points to 84.3 percent in 2Q07 compared to 86.0 percent in the prior year’s quarter.This decrease reflects a more normalized MER pattern for the Medicare Part D benefit for 2007.The extended enrollment period for this benefit during the prior year distorted the claims pattern associated with the beneficiaries’ progression through the Part D benefit stages in 2006. SG&A Expenses: · The Government Segment’s SG&A expense ratio for 2Q07 of 10.0 percent was 150 basis points lower than that for 2Q06 of 11.5 percent primarily driven by efficiency and productivity gains associated with servicing higher average Medicare membership.The 2Q07 SG&A expense ratio was approximately 30 basis points lower than previously expected primarily due to improving staffing metrics and enhanced processes associated with servicing its Medicare business. Commercial Segment Results Summary Pretax results: · Commercial Segment pretax earnings were $50.8 million in 2Q07 compared to $42.3 million in 2Q06. Commercial Segment operating earnings in 2Q07 continue to reflect the company’s commitment to underwriting discipline and strategic growth in select lines of business. · For 1H07, pretax earnings for the Commercial Segment of $145.2 million were $6.8 million, or 5 percent lower than 1H06 pretax earnings for the segment of $152.0 million as a result of a $45.3 million pretax gain associated with the sale of a venture capital investment that occurred in 1Q06. 3 Enrollment: · Commercial Segment medical membership of 3,278,700 at June 30, 2007 was essentially unchanged from both June 30, 2006 and March 31, 2007. · Membership in the company’s Smart plans and other consumer offerings grew to 480,900at June 30, 2007, an increase of 64,500, or 15 percent, from June 30, 2006 and 9,600, or 2 percent, from March 31, 2007. Medical members in these products comprise approximately 15 percent of Commercial medical membership at June 30, 2007 and March 31, 2007 compared to 13 percent at June 30, 2006. Premiums and administrative services fees: · Premiums and administrative services fees for the Commercial Segment decreased 3 percent to $1.59 billion in 2Q07 compared to $1.64 billion in the prior year’s quarter, primarily due to lower average commercial fully-insured membership, down 8 percent year over year, as well as a shift in business mix from fully-insured to ASO enrollment. · Commercial Segment medical premiums for fully-insured groups increased approximately 5 percent on a per-member basis during 2Q07 compared to 2Q06. Medical Expenses: · In 2Q07, the Commercial Segment MER of 80.7 percent was 220 basis points lower than the 2Q06 MER of 82.9 percent, primarily reflecting improving medical cost utilization trends and the company’s continued commitment to underwriting discipline. SG&A Expenses: · The Commercial Segment SG&A expense ratio of 21.8 percent for 2Q07 compares to 18.7 percent in 2Q06, primarily the combined result of higher average ASO membership and administrative costs associated with increased business for the company’s mail order pharmacy.Average ASO membership increased 8 percent versus the prior year’s quarter. Balance Sheet · Cash and cash equivalents of $3.72 billion increased $26.7 million or 1 percent sequentially.The early receipt of the April Medicare premium from the Centers for Medicare and Medicaid Services (CMS) during 1Q07 was essentially offset by the early receipt of the July Medicare premium from CMS during 2Q07. · Parent company cash and investments decreased to $419.3 million at June 30, 2007 from $424.4 million at December 31, 2006. · Unearned revenues of $1.36 billion increased 2 percent from the March 31, 2007 balance of $1.33 billion also due to the timing of the receipts of Medicare premiums from CMS. · Debt-to-total capitalization at June 30, 2007 was 26.1 percent, down 350 basis points from March 31, 2007 due primarily to the repayment of 1Q07 borrowings against the company’s credit facility. · The company’s working capital at June 30, 2007 included approximately $690.2 million in net Part D risk-share payables to CMS associated with the company’s Medicare Advantage and stand-alone PDP offerings.Approximately $728.1 million of this net liability related to Part D plan offerings for the year ended December 31, 2006. 4 · Days in claims payable excluding the impact of Medicare stand-alone PDPs were up slightly to 62.4 days at June 30, 2007 from 62.0 days at March 31, 2007. Cash Flows from Operations Cash flows provided by operations for 2Q07 of $477.3 million compared to cash provided by operations of $534.9 million in 2Q06. Cash flows from operations ($ in millions) 2Q07 2Q06 1H07 1H06 Cash flows provided by operations in accordance with Generally Accepted Accounting Principles (GAAP) $ 477.3 $ 534.9 $ 2,051.7 $ 1,542.8 Timing of premium payment from CMS(a) (45.6 ) (257.2 ) (1,175.3 ) (1,031.7 ) Non-GAAP cash flows provided by operations(a)(b) $ 431.7 $ 277.7 $ 876.4 $ 511.1 The company also evaluates operating cash flows on a non-GAAP basis(a)(b).Non-GAAP cash flows provided by operations rose to $431.7 million(a)(b) in 2Q07 from $277.7 million(a)(b) in 2Q06 driven primarily by growth in the company’s Medicare operations. Footnotes (a) When reviewing and analyzing Humana’s operating cash flows, company management applies the CMS premium payment in each month to match the corresponding disbursements.To do otherwise distorts meaningful analysis of the company’s operating cash flow.Therefore, decisions such as management’s forecasting and business plans regarding cash flow use this non-GAAP financial measure. (b) The company believes that this non-GAAP measure, when presented in conjunction with the comparable GAAP measure, is useful to both management and its investors in analyzing the company's ongoing business and operating performance.Internally, management uses this non-GAAP financial measure as an indicator of business performance, as well as for operational planning and decision making purposes.Non-GAAP financial measures should be considered in addition to, but not as a substitute for, or superior to, financial measures prepared in accordance with GAAP. Conference Call & Virtual Slide Presentation Humana will host a conference call, as well as a virtual slide presentation, at 9:00 a.m. eastern time today to discuss its financial results for the quarter and the company’s expectations for future earnings.A live virtual presentation (audio with slides) may be accessed via Humana’s Investor Relations page at www.humana.com. The company suggests web participants sign on approximately 15 minutes in advance of the call. The company also suggests web participants visit the site well in advance of the call to run a system test and to download any free software needed to view the presentation. 5 All parties interested in the audio-only portion of the conference call are invited to dial 888-625-7430.No password is required.The company suggests participants dial in approximately ten minutes in advance of the call.For those unable to participate in the live event, the virtual presentation archive may be accessed via the Historical Webcasts &
